DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first flow of gas through the first convergent-divergent nozzle and the second flow of gas through the second convergent-divergent nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width” of claim 1 must be shown or the feature(s) canceled from the claim(s).   Nothing in the drawings indicates any selective control or modulation.  No new matter should be entered.  
The drawings are objected to because in Figs. 3, 4, 5 the leadlines for fluid wall “130” is drawn to a location that is clearly not a fluid wall.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 9, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement OR with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  In the elected Species B of Figs. 4, 5, the following problems are raised.  First, the nature of the invention requires knowledge of what happens to the colliding flows, in order to have “a first gas nozzle defining a first convergent-divergent nozzle providing a first flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to at least one of the annular outer wall and the annular inner wall, wherein the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to at least one of the annular outer wall and the annular inner wall, the first distance defining a first modulated width of the detonation chamber; a second gas nozzle defining a second convergent-divergent nozzle providing a second flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis and adjacent to the first fluid wall, the second distance defining a second modulated width of the detonation chamber; …  wherein the first flow of gas through the first convergent-divergent nozzle and the second flow of gas through the second convergent-divergent nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width”  and 	  “a third gas nozzle defining a fourth convergent-divergent nozzle providing a third flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to at least one of the annular outer wall and the annular inner wall, wherein the third flow of gas defines a third fluid wall at least partially along the longitudinal direction the first distance from the centerline axis and adjacent to at least one of the annular outer wall and the annular inner wall; and a fourth gas nozzle defining a fifth convergent-divergent nozzle providing a fourth flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the third fluid wall, wherein the fourth flow of gas defines a fourth fluid wall at least partially along the longitudinal direction the second distance less than the first distance from the centerline axis and adjacent to the third fluid wall, wherein the third flow of gas through the fourth convergent-divergent nozzle and the fourth flow of gas through the fifth convergent-divergent nozzle are selectively controlled based on the operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width.”  One of ordinary skill in the art would not be able to determine how to simultaneously define the fluid walls 101 and 101A and 102, 102A and the first and second modulated widths nor the first flow of gas through the first convergent-divergent nozzle and the second flow of gas through the second convergent-divergent nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width” nor  … “the third flow of gas through the fourth convergent-divergent nozzle and the fourth flow of gas through the fifth convergent-divergent nozzle are selectively controlled based on the operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width” when the fluid effects of the flow exiting the collision are unaccounted for and disturb the width.  Also, Applicant provides no direction as to how to account for this flow exiting the collision which would create a hindrance to 1) the creation and defining of the fluid wall [radially outside of the collision] as well as the first modulated width and second modulated width as these widths would be uncontrolled by the collisions and 2) its interference and hindrance to the rotating detonation [radially inside of the collision] and 3) its interference and hindrance to the formation of multiple gas walls as first and second gas nozzles are claimed.  Furthermore, there would be undue experimentation as to how to perform the invention due to these unaccounted for factors, since it does not appear possible for the fluid walls / modulated first and second widths to be maintained due to the disruption caused by the colliding flows.  Furthermore, the colliding flows are positioned located “fore” of the third and fourth fluid walls and accordingly would disrupt them as all flows have to eventual flow “downstream” to exit the combustor.  Accordingly, the claims are not enabled with regard to the elected Species of Figs 4, 5.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the elected Species B of Figs. 4, 5, the flow from the opposed first and third nozzles 112 and 112A as well as second and fourth gas nozzles 111 and 111a are intended to create fluid walls 101, 101A, 102, 102A  in the context of rotating detonation occurring within.  However, from the big picture and continuity of the flow, applicant does not disclose what occurs to the flow after the fluid jets 101 and 101A collide as well as fluid walls / jets 102, 102A collide.  Based on the continuity of the flow, the flow MUST exit the collision point and applicant has not accounted for what occurs.  For instance, applicant’s disclosure neglects the effects of the stagnation surface formed by opposed jets from 101 and 101A contacting each other.  These stagnation flows results in a vertical outflow from the collision of the opposed jets.  See the included Fig. from the work of C.K Law, who is well known in combustion circles, where the collision of the jet of fuel nozzle with jet of oxidizer nozzle create the stagnation surface, in the form of an artificial fluid wall.  The collided fluid no longer travels horizontally but rather vertically.  Furthermore, the vertical jet heading up from the 102, 102A junction will collide with the real wall 105 and bounce backwards and thus interfere with the fluid wall 102, 102A.  Furthermore, the vertical jet heading down from the 102, 102A junction will interfere with the flow of gases and render it difficult / if not impossible to all the required fluid walls and modulated widths.  Additionally, when using first and gas nozzles, the end products of the impinging first and second gas flows 102 will clearly interfere with each other and make it impossible for the fluid walls 101, 102 / modulated widths to be defined due to the disruption of the colliding flows.  Accordingly, as applicant has not accounted for the flows exiting the collision of the jets 101 that allegedly form a fluid wall, applicant has not demonstrated possession of the claimed invention.  
Lastly, for claim 21, applicant did not demonstrate possession of the following limitation:  “wherein the third flow of gas through the fourth convergent-divergent nozzle and the fourth flow of gas through the fifth convergent-divergent nozzle are selectively controlled based on the operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width.”  Nowhere in the original specification are the third and fourth fluid walls discussed in the above manner.

    PNG
    media_image1.png
    333
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    401
    media_image2.png
    Greyscale

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 9, 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1:  “the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to at least one of the annular outer wall and the annular inner wall, the first distance defining a first modulated width of the detonation chamber; a second gas nozzle defining a second convergent-divergent nozzle providing a second flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis and adjacent to the first fluid wall, the second distance defining a second modulated width of the detonation chamber” is indefinite.  Note each of the “first distance from the centerline axis” and the “second distance” are defined relative to the centerline axis and only needed to be “adjacent to at least one of the annular outer wall and the annular inner wall”.  Note earlier in the claim:  the first width is defined as follows:  “a detonation chamber having a first width being defined between the annular inner wall and the annular outer wall.”  However, the [first, second] modulated width of the detonation chamber fails to encompasses the entire modulated width of the detonation chamber [135 in Figs.] and the first and second distance fail to encompass the same distance, as that distance only encompasses the distance from the centerline axis [from 13 to 130 (e.g. 131, 132)].  Accordingly, the claims are indefinite as the first and second modulated widths are ambiguous and unclear.
Analogous issues exist with claim 21.
 Claim 1 was amended to recite: “a detonation chamber having a first width being defined between the annular inner wall and the annular outer wall.”  However, claim 1 already recited “a detonation chamber” earlier in the claim and it is unclear whether applicant is referencing the same combustion chamber or a different one.
  Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 103 as obvious over Mizener et al (2018/0080412) in view of Lin et al paper and Falempin et al (9,816,463) and optionally O’Donnell (2,909,894).  Mizener et al teach [see annotations of Fig. 16A] A rotating detonation combustion (RDC) system, the RDC system1 comprising: a detonation combustor having an annular inner wall and an annular outer wall radially outward of the annular inner wall [see annotations], a detonation chamber having a first width being defined between the annular inner wall and the annular outer wall,  the annular inner wall and the annular outer wall extending in a longitudinal direction relative to a centerline axis of the detonation combustor from an upstream end of the detonation combustor to a downstream end of the detonation combustor; a first gas nozzle [see annotations] defining a first convergent-divergent nozzle providing a first flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to at least one of the annular outer wall and the annular inner wall, wherein the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to at least one of the annular outer wall and the annular inner wall, the first distance defining a first modulated width of the detonation chamber, a second gas nozzle [see annotations] defining a second convergent-divergent nozzle providing a second flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis; a fuel-oxidizer nozzle [see annotations] defining a  third convergent-divergent nozzle providing a flow of a fuel-oxidizer mixture to the detonation chamber, wherein the fuel-oxidizer nozzle is defined radially inward of the second gas nozzle and upstream of the detonation chamber [fuel/ox nozzles are in the detonation chamber & radially inward of the gas nozzle / 1st & 2nd C-D2 nozzles];    wherein the first gas nozzle and the second gas nozzle are defined annularly around the one of the annular outer wall or the annular inner wall; wherein the fuel-oxidizer nozzle is defined annularly between the annular inner wall and the annular outer wall;  wherein each of the first gas nozzle and the second gas nozzle are defined radially outward of the fuel-oxidizer nozzle relative to the centerline axis; Mizener et al broadly read on the gas nozzle as applicant uses the open ended language “comprising” and do not necessarily teach wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas along the longitudinal direction.  Alternately, Lin et al [see annotations] teach a rotating detonation combustor where wherein the fuel-oxidizer nozzle forms a fuel injection opening therethrough configured to provide a flow of fuel to a first flow of the flow of oxidizer through the fuel-oxidizer nozzle.    
 
    PNG
    media_image3.png
    359
    618
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to employ the fuel injection inside the first and second gas nozzles and fuel/ox nozzle of Mizener et al, as taught by Lin et al, through the, in order to employ a conventional fuel / oxidizer mixing arrangement used in the art that either provides adequate mixing for rotating detonation.  Note in annotated Figs of Mizener, the outermost nozzles were annotated as gas nozzles as they have gas flowing through them, even if fuel were also injected therewith.  Mizener do not teach the first distance defining a first modulated width of the detonation chamber; the second distance defining a second modulated width of the detonation chamber; wherein the first flow of gas through the first convergent-divergent nozzle and the second flow of gas through the second convergent-divergent nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width.
Furthermore, Falempin et al teach in an analogous system using multiple rotating detonation chambers 2A, 2B, the fuel to each chamber may be selectively injected or turned off so that only one of the chambers is operational to adjust the amount of thrust / power produced [see col. 6, lines 33-42].  Falempin et al further teach [Fig. 2] modulating the flow of the flow [applies respectively to the 1st and 2nd flow] of gas through each respective gas nozzle.  Accordingly, applying the teachings to Figs. 3 or 4 would be a natural extension of the teachings as the in Fig. 2 for multiple chambers each having a selective/modulating flow.  In sum, Falempin et al teach the flow of gas being selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the flow of the gas entering the rotating detonation chamber and which serves to selectively control the gas based on operating conditions.  O’Donnell may be optionally applied to teach wherein the first flow of gas 25 and the second flow of gas 25’ are selectively controlled / modulated based on an operating condition system.   It would have been obvious to one of ordinary skill in the art to inject only gas / oxidizer in the first and second [gas] nozzles of Mizener such that wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas along the longitudinal direction, as taught by Falempin et al, in order to selectively inject fuel into the chambers only as desired, and which adjusts the amount of thrust / power produced by the chambers.  Furthermore, it would have been obvious to one of ordinary skill in the art to selectively modulate the flow of gas entering each of the first [gas] nozzle and the second [gas] nozzle in the manner taught by Falempin et al and optionally O’Donnnell, in order to modulate the flow of gas as desired based selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the flow of the gas entering each of the first [gas] nozzle and second [gas] nozzle.  In combination, therefore, the prior art teach wherein the first flow of gas through the first [gas] nozzle and the second flow of gas through the second [gas] nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width [using first [gas] nozzle] and the second modulated width [using second [gas] nozzle]

    PNG
    media_image4.png
    469
    881
    media_image4.png
    Greyscale

  
 Claims 1-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosaka et al (2017/0146244) in view of Kuhring (2,742,762) and in view of Joshi et al (2015/0167544) and any of O’Donnell (2,909,894), Gregory et al (2,934,895), and Mongia et al (4,532,762) and for claim 3 further in view of Stamm (3,995,422).  Kurosaka et al teach [see annotations] A rotating detonation combustion (RDC) system 10, the RDC system comprising: a detonation combustor 14 having an annular inner wall and an annular outer wall [bounding 14] radially outward of the annular inner wall, a detonation chamber having a first width being defined between the annular inner wall and the annular outer wall, the annular inner wall and the annular outer wall extending in a longitudinal direction relative to a centerline axis of the detonation combustor from an upstream end 18 of the detonation combustor to a downstream end of the detonation combustor; a fuel-oxidizer nozzle [se annotations] defining a third convergent-divergent nozzle providing a flow of a fuel-oxidizer mixture to the detonation chamber, wherein the fuel-oxidizer nozzle is defined radially inward [along the centerline] and upstream of the detonation chamber;
  wherein the fuel-oxidizer nozzle [see annotations] is defined annularly between the annular inner wall and the annular outer wall;
   Kurosaka et al do not teach a first gas nozzle defining a first convergent-divergent nozzle providing a first flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to at least one of the annular outer wall and the annular inner wall, wherein the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent to at least one of the annular outer wall and the annular inner wall, the first distance defining a first modulated width of the detonation chamber; a second gas nozzle defining a second convergent-divergent nozzle providing a second flow of gas therethrough into the detonation combustor at least partially along the longitudinal direction adjacent to the first fluid wall, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis and adjacent to the first fluid wall, the second distance defining a second modulated width of the detonation chamber; wherein the fuel-oxidizer nozzle is defined radially inward of the second gas nozzle and upstream of the detonation chamber, wherein the first flow of gas through the first convergent-divergent nozzle and the second flow of gas through the second convergent-divergent nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width
 nor  wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas along the longitudinal direction; nor  wherein the first gas nozzle and the second gas nozzle are defined annularly around the one of the annular outer wall or the annular inner wall; nor   wherein each of the first gas nozzle and the second gas nozzle are defined radially outward of the fuel- oxidizer nozzle relative to the centerline axis.  

    PNG
    media_image5.png
    389
    390
    media_image5.png
    Greyscale
  	Kuhring teaches a first gas nozzle [outermost 4] defining a first convergent-divergent nozzle [Figs. 6, 7] providing a first flow of gas [dashed lines in Fig. 1] therethrough into the combustion combustor at least partially along the longitudinal direction adjacent [note that adjacent does not require directly adjacent – alternately, the adjacent aspect can be taught by Mongia et al, e.g. flow 70] to at least one of the annular outer wall and the annular inner wall, wherein the first flow of gas defines a first fluid wall at least partially along the longitudinal direction a first distance from the centerline axis and adjacent [note that adjacent does not require directly adjacent – alternately, the adjacent aspect can be taught by Mongia et al, e.g. flow 70] to at least one of the annular outer wall and the annular inner wall, the first distance defining a first modulated width of the detonation chamber, a second gas nozzle [inner 4] defining a second convergent-divergent nozzle [Figs. 6, 7] providing a second flow of gas [dashed lines] therethrough into the combustion combustor at least partially along the longitudinal direction adjacent [note that adjacent does not require directly adjacent] to the first fluid wall, wherein the second flow of gas defines a second fluid wall at least partially along the longitudinal direction a second distance less than the first distance from the centerline axis and adjacent [note that adjacent does not require directly adjacent] to the first fluid wall, the second distance defining a second modulated width of the detonation chamber; wherein the fuel-oxidizer nozzle is defined radially inward of the second gas nozzle and upstream of the detonation chamber;  wherein the first flow of gas and the second flow of gas provided by the first gas nozzle and the second gas nozzle define a flow of inert gas [air] along the longitudinal direction;  	wherein the first gas nozzle and the second gas nozzle [note the annular array of holes 4 may each be considered an aggregate first and second gas nozzle] are defined annularly around the one of the annular outer wall or the annular inner wall; nor  wherein each of the first gas nozzle and the second gas nozzle 4 are defined radially outward of the fuel nozzle relative to the centerline axis.  Kuhring teaches the first and second gas nozzles 4 also allows for reducing the accumulation of carbon in the area of the gas nozzles and improving combustion efficiency, i.e. in the upstream wall of the combustion chamber [see col. 2, lines 35-43].  Joshi et al may be applied as a teaching reference that teaches the use of the converging-diverging gas nozzle shape serves to arrest / prevent the rotating detonation wave from propagating therethrough to undesired areas [see paragraphs 0030 and 0031].  It would have been obvious to one of ordinary skill in the art to employ the first and second gas nozzles forming the first and second fluid walls disposed between the fuel-oxidizer nozzle and the annular inner or outer wall, the first flow being adjacent to one of the annular inner and outer walls, as taught by Kuhring, in order to reduce the accumulation of carbon in the area of the gas nozzles and improve combustion efficiency and/or take advantage of the arresting of the detonation wave from propagating upstream through the converging-diverging gas nozzles as taught by Joshi et al.  It is noted that modification of Kurosaka would require the first gas nozzle /flow of gas / first fluid wall be adjacent to the annular inner or outer wall of Kurosaka, as the existing fuel gas nozzle occupies a proportionally large area.  Alternately, it would have been obvious to make the first gas nozzle adjacent to at least one of the annular outer wall or the annular inner wall, as taught by Mongia, as a typical location for air entering the combustor.  As for wherein the first flow of gas through the first nozzle and the second flow of gas through the second nozzle are selectively controlled based on an operating condition of the rotating detonation combustion system so as to modulate the width of the combustion chamber between the first modulated width and the second modulated width, it is noted that O’Donnell teach wherein the first flow of gas 25 and the second flow of gas 25’ are selectively controlled based on an operating condition system.  Gregory et al teach wherein the first flow of gas through the first nozzle 50 and the second flow of gas through the second nozzle 52 are selectively controlled [valves 66, 64 selectively control the flow based on an operating condition [see Fig. 6-7].  Mongia et al [Figs. 3, 3B] teach wherein the first flow of gas through the first nozzle 70 [adjacent to outer wall] and the second flow of gas through the second nozzle 20 are selectively controlled [valve 96, 98] based on an operating condition of the combustion system so as to modulate the width of the combustion chamber between the first modulated width and the second modulated width [first modulated width set by flow from 70, second modulated width set by flow from 20].  The width is clearly modulated to be between the first and second width depending on the operation of the selective control / modulation.  It would have been obvious to one of ordinary skill in the art to make based on an operating condition of the rotating detonation combustion system of the modified Kurosaka/Kuhring combination, the first flow of gas through the first nozzle and the second flow of gas through the second nozzle are selectively controlled, as taught by any of O’Donnell, Gregory et al and Mongia et al, selection / modulation of these flows will inherently modulate the width of the combustion chamber between the first modulated width and the second modulated width.  As applied above, Kuhring teaches wherein the first gas nozzle and the second gas nozzle [note the annular array of holes 4 may each be considered an aggregate first and second gas nozzle] are defined annularly around the one of the annular outer wall or the annular inner wall.  Alternately, Stamm teaches making cooling openings 38 / gas nozzles as a plurality of openings vs a single annular opening / gas nozzle [see col. 5, lines 39-44] as equivalent configurations used in the art.  It would have been obvious to one of ordinary skill in the art to define the gas nozzles annularly around one of the annular outer wall or the annular inner wall, as taught by Stamm, as being an equivalent configuration used in the art.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the enablement and written description rejections are deficient as they do not even specifically mention the third and fourth gas nozzles, which are highly problematic for the reasons set forth above.  Applicant alleges that any “if the gas flows do collide, the colliding gas flows would likely be dissipated into the combustion chamber”.  However, this is mere speculation without any substantive evidence whereas the Examiner provided evidence in the form of C.K. Law’s colliding flows to show what occurs with fluidly colliding fluid walls.  
Applicant’s allegations that the prior art do not teach the new limitations added by amendment are not persuasive.  These limitations have been fully addressed above and the claims.   
For the Kuhring reference, applicant alleges that flow from the first and second gas nozzle is not disclosed to provide a fluid wall.  In rebuttal, the fluid walls are clearly shown as the flows enter the combustor in Fig. 1.  Furthermore, it is noted that any modulation of the flow entering the first and second gas nozzle using selective control is also inherently capable of performing … so as to modulate the width of the detonation chamber between the first modulated width and the second modulated width.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

May 17, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note Mizener et al teaches that there may be more than 3 of 1602 at the end of paragraph 0141.  Accordingly, 4th 1602 is added to the top of Fig. 16A.
        2 “C-D” is used as an abbreviation for “convergent-divergent” in the annotated drawings.  The convergent-divergent nature of the holes 1304-H, different ones of which may be read on the gas nozzle and fuel/oxidizer nozzles, also clearly have the convergent-divergent structure in Figs. 11A-11D [see paragraph 0022].